Exhibit 10.1

 

[g219401kk01i001.jpg]

Wells Fargo Bank, National Association

400 Hamilton Ave., Suite 110

Palo Alto, CA 94301

 

Wells Fargo Securities, LLC

550 California Street

12th Floor

San Francisco, CA 94104

 

 

October 29, 2015

 

Omnicell, Inc.

590 E. Middlefield Foard

Mountain View, CA 94043

Attention:  Peter Kuipers, Chief Financial Officer

 

Re:                 Project Archimedes Commitment Letter

$300.0 Million Senior Secured Credit Facilities

 

Ladies and Gentlemen:

 

You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”) and
Wells Fargo Securities, LLC (“Wells Fargo Securities” and, together with Wells
Fargo Bank, the “Commitment Parties” or “we” or “us”) that Omnicell, Inc. (the
“Borrower” or “you”) seeks financing to (a) fund a portion of the purchase price
for the proposed acquisition (the “Acquisition”) by the Borrower, directly or
indirectly, through one or more direct or indirect wholly-owned subsidiaries of
the Borrower (collectively, the “Buyer”), of all the equity interests of Aesynt
Coöperatief U.A., a cooperative with excluded liability organized under the laws
of The Netherlands (the “Acquired Company”), from Aesynt Holding, L.P., an
exempted limited partnership registered under the laws of the Cayman Islands
(“Aesynt Holding”), and Aesynt, Ltd., an exempted limited company registered
under the laws of the Cayman Islands (“Aesynt”, and together with Aesynt
Holding, the “Sellers”), pursuant to a securities purchase agreement by and
among the Borrower, the Buyer, the Acquired Company and the Sellers (the
“Acquisition Agreement”), (b) refinance the existing indebtedness of (i) the
Borrower and its subsidiaries under that certain Credit Agreement, dated
September 25, 2013, by and among the Borrower, the subsidiary guarantors party
thereto, the lenders party thereto and Wells Fargo Bank, as administrative
agent, as amended (the “Existing Credit Agreement”), and (ii) the Acquired
Company and its subsidiaries under that certain Credit Agreement, dated as of
May 8, 2014, among Aesynt Holdings Coöperatief U.A., Aesynt Incorporated, TPG
Specialty Lending, Inc., as administrative agent and lender, and Wells Fargo
Bank, as issuing bank and lender, as amended (the “Target Credit Agreement” and,
such refinancings, collectively, the “Refinancing”), (c) pay fees, commissions
and expenses in connection with the Transactions (as defined below) and
(d) finance ongoing working capital requirements and other general corporate
purposes, all as more fully described in the Summary of Proposed Terms and
Conditions attached hereto as Annex A (the “Term Sheet”).  This Commitment
Letter (as defined below) describes the general terms and conditions

 

--------------------------------------------------------------------------------


 

for senior secured credit facilities of up to $300.0 million to be provided to
the Borrower consisting of (a) a term loan facility of $200.0 million (the “Term
Loan A Facility”), and (b) a revolving credit facility of $100.0 million (the
“Revolving Credit Facility” and, collectively with the Term Loan A Facility, the
“Senior Credit Facilities”).  On the Closing Date, after giving effect to the
Transactions, none of the Borrower, the Acquired Company or any of their
respective subsidiaries shall have any outstanding indebtedness other than as
permitted pursuant to paragraph 5 on the Conditions Annex (as defined below).

 

As used herein, the term “Transactions” means, collectively, the Acquisition,
the Refinancing, the initial borrowings under the Senior Credit Facilities on
the Closing Date and the payment of fees, commissions and expenses in connection
with each of the foregoing.  This letter, including the Term Sheet and the
Conditions Annex attached hereto as Annex B (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”.  The date on which the
Senior Credit Facilities are closed is referred to as the “Closing Date”. 
Except as the context otherwise requires, references to the “Borrower and its
subsidiaries” will include the Acquired Company and its subsidiaries after
giving effect to the Acquisition.

 

1.                                      Commitment.  Upon the terms and subject
to the conditions set forth in this Commitment Letter and in the fee letter
dated the date hereof from the Commitment Parties to you (the “Fee Letter”),
Wells Fargo Bank is pleased to advise you of its commitment to provide to the
Borrower 100% of the principal amount of the Senior Credit Facilities (the
“Commitment”).

 

2.                                      Titles and Roles.  Wells Fargo
Securities, acting alone or through or with affiliates selected by it, will act
as the sole bookrunner and sole lead arranger (in such capacities, the “Lead
Arranger”) in arranging and syndicating the Senior Credit Facilities and Wells
Fargo Bank (or an affiliate selected by it) will act as the sole administrative
agent (in such capacity, the “Administrative Agent”) for the Senior Credit
Facilities, in each case upon the terms and subject to the conditions set forth
or referred to in this Commitment Letter.  No additional agents, co-agents,
arrangers or bookrunners will be appointed, no other titles will be awarded and
no other compensation will be paid (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letter) unless you and we
shall agree in writing; provided that the Lead Arranger shall have the right, in
consultation with you, to award titles to other co-agents, arrangers or
bookrunners who are Lenders (as defined below) that provide (or whose affiliates
provide) commitments in respect of the Senior Credit Facilities (it being
further agreed that (x) no other agent, co-agent, arranger or bookrunner (other
than the Lead Arranger) will have rights in respect of the management of the
syndication of the Senior Credit Facilities (including, without limitation, in
respect of “market flex” rights under the Fee Letter, over which the Lead
Arranger will have sole control) and (y) Wells Fargo Securities will have the
“left” and “highest” placement in any and all marketing materials or other
documentation used in connection with the Senior Credit Facilities and shall
hold the leading role and responsibilities conventionally associated with such
placement, including maintaining sole physical books for the Senior Credit
Facilities).

 

3.                                      Conditions to Commitment.  The
Commitment and undertakings of the Commitment Parties hereunder are subject
solely to the satisfaction of the conditions precedent set forth in the Term
Sheet under the heading “Conditions to All Extensions of Credit” and in the
Conditions Annex (the “Funding Conditions”); it being understood that there are
no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter or the Fee Letter) other than
the Funding Conditions (and upon satisfaction or waiver by the Commitment
Parties in their sole discretion of the Funding Conditions, the initial funding
under the Senior Credit Facilities shall occur in accordance with the terms
hereof).

 

Notwithstanding anything in this Commitment Letter, the Fee Letter or the
Financing Documentation (as defined in the Term Sheet) or any other letter
agreement or other undertaking

 

2

--------------------------------------------------------------------------------


 

concerning the financing of the Transactions to the contrary, (a) the only
representations relating to the Acquired Company, the Borrower and their
respective subsidiaries and their respective businesses the accuracy of which
shall be a condition to the availability of the Senior Credit Facilities on the
Closing Date shall be (i) such of the representations made by the Acquired
Company and/or the Sellers or their subsidiaries or affiliates or with respect
to the Acquired Company, its subsidiaries or its business in the Acquisition
Agreement as are material to the interests of the Lenders referred to below (the
“Specified Acquisition Agreement Representations”), but only to the extent that
you or the Buyer have the right to terminate Buyer’s obligations (and your
obligations as a guarantor of the Buyer) under the Acquisition Agreement or
otherwise decline to close the Acquisition as a result of a breach of any such
Specified Acquisition Agreement Representations or any such Specified
Acquisition Agreement Representations not being accurate (in each case,
determined without regard to any notice requirement) and (ii) the Specified
Representations (as defined below) and (b) the terms of the Financing
Documentation shall be in a form such that they do not impair the availability
of the Senior Credit Facilities on the Closing Date if the Funding Conditions
are satisfied (it being understood that, to the extent any security interest in
any Collateral (as defined in the Term Sheet) (other than security interests
that may be perfected by (x) the filing of a financing statement under the
Uniform Commercial Code, (y) the delivery of certificates evidencing the equity
securities required to be pledged pursuant to the Term Sheet (other than with
respect to any subsidiary not organized or incorporated in the United States or
any state thereof and with respect to the Acquired Company and its subsidiaries,
to the extent that such stock certificates of the Acquired Company or its
subsidiaries are not received from the Acquired Company on or prior to the
Closing Date) and (z) the filing of short-form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable) is not or cannot be perfected or, solely in the case of any
security interest created under foreign law, provided, on the Closing Date after
your use of commercially reasonable efforts to do so, then the perfection or
provision, as the case may be, of such security interests shall not constitute a
condition precedent to the availability of the Senior Credit Facilities on the
Closing Date, but instead shall be required to be perfected within 75 days after
the Closing Date (or such later date as agreed by the Administrative Agent)
pursuant to arrangements to be mutually agreed by the Administrative Agent and
the Borrower acting reasonably.  For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the Term
Sheet relating to corporate existence of the Credit Parties and good standing of
the Credit Parties in their respective jurisdictions of organization; power and
authority, due authorization, execution and delivery and enforceability, in each
case, relating solely to the Credit Parties entering into and performance of the
Financing Documentation; no conflicts with or consents under the Credit Parties’
organizational documents or applicable law, in each case, solely with respect to
entering into and performance of the Financing Documentation; solvency as of the
Closing Date (after giving effect to the Transactions) of the Borrower, the
Acquired Company and their respective subsidiaries on a consolidated basis (it
being agreed that solvency shall be determined in a manner consistent with the
manner in which solvency is determined in the solvency certificate to be
delivered on the Closing Date pursuant to the form of solvency certificate set
forth in Annex C hereto; use of proceeds; Federal Reserve margin regulations;
the Investment Company Act; the PATRIOT Act; OFAC; FCPA; laws relating to
sanctioned persons; and subject to the parenthetical in the immediately
preceding sentence, perfection, creation and validity of security interests in
the Collateral; and the status of the Senior Credit Facilities and the
guaranties thereof as senior debt (or equivalent term) and, to the extent
applicable, “designated senior debt” (or an equivalent term).  This paragraph,
and the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

 

4.                                      Syndication.

 

(a)                                 The Lead Arranger intends and reserves the
right, both prior to and after the Closing Date, to secure commitments for the
Senior Credit Facilities from a syndicate of banks, financial institutions and
other entities (such banks, financial institutions and other entities committing
to the

 

3

--------------------------------------------------------------------------------


 

Senior Credit Facilities, including Wells Fargo Bank, the “Lenders”) identified
by the Lead Arranger in consultation with you and reasonably acceptable to the
Lead Arranger and you (your consent not to be unreasonably withheld or delayed)
upon the terms and subject to the conditions set forth in this Commitment
Letter; provided that we will not syndicate the Senior Credit Facilities to
(i) those persons identified by you in writing to us from time to time that are
competitors of the Borrower, the Acquired Company or their respective
subsidiaries (other than any bona fide debt investment funds), (ii) those
persons identified by you in writing to us prior to the date hereof and (iii) in
the case of each of clauses (i) and (ii), any of their subsidiaries or
affiliates (which, for the avoidance of doubt, shall not include any bona fide
debt investment funds that are affiliates of the persons referenced in clause
(i) above) that are either (A) identified in writing by you to us from time to
time or (B) readily identifiable on the basis of such affiliate’s name (clauses
(i), (ii) and (iii) above, collectively “Disqualified Lenders”); provided that
the foregoing shall not apply retroactively to disqualify any parties that have
previously been allocated a portion of the Senior Credit Facilities or acquired
an assignment or participation interest in the Senior Credit Facilities to the
extent such party was not a Disqualified Lender at the time of the applicable
allocation, assignment or participation, as the case may be.  Until the earlier
of (i) the date that a Successful Syndication (as defined in the Fee Letter) is
achieved and (ii) the date that is 60 days following the Closing Date (the
“Syndication Date”), you agree to, and will use commercially reasonable efforts
to cause appropriate members of management of the Acquired Company (to the
extent practical and appropriate and not in contravention of the Acquisition
Agreement) to, assist us actively in achieving a syndication of the Senior
Credit Facilities that is satisfactory to us and you.  To assist us in our
syndication efforts, you agree that you will, and will cause your subsidiaries,
representatives and advisors to, as applicable, (i) provide to the Commitment
Parties and the other Lenders upon request all information reasonably deemed
necessary by the Lead Arranger to assist the Lead Arranger and each Lender in
their evaluation of the Transactions and to complete the syndication, (ii) make
your senior management, and (to the extent reasonable and practical and not in
contravention of the Acquisition Agreement) use commercially reasonable efforts
to make appropriate members of management of the Acquired Company, available to
prospective Lenders on reasonable prior notice and at reasonable times and
places, (iii) host, with the Lead Arranger, one or more meetings and/or calls
with prospective Lenders at mutually agreed times, frequency and locations,
(iv) assist the Lead Arranger in the preparation of one or more confidential
information memoranda and other marketing materials in form and substance
reasonably satisfactory to the Lead Arranger (provided that you agree to use
commercially reasonable efforts to finalize such memoranda and materials no
later than 45 days following the date hereof) to be used in connection with the
syndication, (v) use commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arranger benefit materially from the existing
lending relationships of the Borrower and, to the extent practical and
appropriate and not in contravention of the Acquisition Agreement, the Acquired
Company, and (vi) your ensuring (and using your commercially reasonable efforts
to cause the Acquired Company to ensure) that prior to the later of the Closing
Date and the Syndication Date there will be no competing issues, offerings,
placements, arrangements or syndications of debt securities or commercial bank
or other credit facilities by or on behalf of you or your subsidiaries or the
Acquired Company and its subsidiaries, being offered, placed or arranged (other
than (A) the Senior Credit Facilities, (B) foreign lines of credit, letters of
credit, purchase money and capital lease financings permitted under the Existing
Credit Agreement, (C) letters of credit under the Target Credit Agreement and
(D) any indebtedness of the Acquired Company and its subsidiaries permitted to
be incurred or outstanding pursuant to the Acquisition Agreement) without the
written consent of the Lead Arranger.  Notwithstanding anything to the contrary
contained in this Commitment Letter (including, the Term Sheet) or the Fee
Letter and without limiting your obligations to assist with syndication efforts
as set forth herein, none of the foregoing shall constitute a condition to the
commitments hereunder or the funding of the Senior Credit Facilities on the
Closing Date.

 

(b)                                 The Lead Arranger and/or one or more of its
affiliates will exclusively manage all aspects of the syndication of the Senior
Credit Facilities (in consultation with you), including decisions as to the

 

4

--------------------------------------------------------------------------------


 

selection and number of potential Lenders to be approached, when they will be
approached, whose commitments will be accepted (subject to your consent right
set forth in the preceding paragraph and in any event excluding Disqualified
Lenders), any titles offered to the Lenders and the final allocations of the
commitments and any related fees among the Lenders, and the Lead Arranger will
exclusively perform all functions and exercise all authority as is customarily
performed and exercised in such capacities.  Notwithstanding the Lead Arranger’s
right to syndicate the Senior Credit Facilities and receive commitments with
respect thereto, unless otherwise agreed to by you, (i) Wells Fargo Bank shall
not be relieved or released from its obligations hereunder (including its
obligation to fund the Senior Credit Facilities on the Closing Date) in
connection with any syndication, assignment or participation in the Senior
Credit Facilities, including its Commitment, until the initial funding under the
Senior Credit Facilities has occurred on the Closing Date has occurred, (ii) no
assignment by Wells Fargo Bank shall become effective with respect to all or any
portion of the Commitment until the initial funding of the Senior Credit
Facilities and (iii) unless you and we agree in writing, Wells Fargo Bank will
retain exclusive control over all rights and obligations with respect to its
Commitment in respect of the Senior Credit Facilities, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred.  Without limiting your obligations to assist with
the syndication efforts as set forth herein, it is understood that the
Commitment hereunder is not conditioned upon the syndication of, or receipt of
commitments in respect of, the Senior Credit Facilities and in no event shall
the successful completion of the syndication of the Senior Credit Facilities
constitute a condition to the availability of the Senior Credit Facilities on
the Closing Date.

 

5.                                      Information.

 

(a)                                 You represent, warrant and covenant that
(i) all written information and written data (other than the Projections, as
defined below, other forward-looking information and information of a general
economic or general industry nature) concerning the Borrower, the Acquired
Company and their respective subsidiaries and the Transactions that has been or
will be made available to the Commitment Parties or the Lenders by you, or any
of your representatives or subsidiaries (or on your behalf) in connection with
the transactions contemplated hereby (the “Information”), when taken as a whole,
(x) was, at the time it was furnished, and in the case of Information made
available after the date hereof, when furnished will be, correct in all material
respects and (y) does not, and in the case of Information made available after
the date hereof, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading and (ii) all financial projections concerning the Borrower, the
Acquired Company and their respective subsidiaries, taking into account the
consummation of the Transactions, that have been or will be made available to
the Commitment Parties or the Lenders by you, or any of your representatives or
subsidiaries (or on your behalf) in connection with the transactions
contemplated hereby (the “Projections”) have been and will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
available to the Commitment Parties or the Lenders, it being understood that
such Projections are not to be viewed as facts or guarantees of future
performance and that actual results, many of which are beyond your control, may
vary materially from the Projections.  You agree that if, at any time prior to
the later of the Closing Date and the Syndication Date, you become aware that
any of the representations and warranties contained in the preceding sentence
would be incorrect in any respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement the Information and the Projections (or, prior to the
Acquisition, in the case of Information and Projections regarding the Acquired
Company, use commercially reasonable efforts to supplement) so that such
representations are correct in all respects under those circumstances.  Solely
as they relate to matters with respect to the Acquired Company and its
subsidiaries, the foregoing representations, prior to the Closing Date
warranties and covenants are made to the best of your knowledge.  We will be
entitled to use and rely upon, without responsibility to verify independently,
the Information and the Projections.  You acknowledge that we may

 

5

--------------------------------------------------------------------------------


 

share with any of our affiliates (it being understood that such affiliates will
be subject to the confidentiality agreements between you and us), and such
affiliates may share with the Commitment Parties, any information related to
you, the Acquired Company, or any of your or their subsidiaries (including,
without limitation, in each case, information relating to creditworthiness) and
the transactions contemplated hereby.  The accuracy of the foregoing
representations, in and of itself, shall not be a condition to our obligations
hereunder or the funding of the Senior Credit Facilities on the Closing Date.

 

(b)                                 You acknowledge that (i) the Commitment
Parties will make available, on your behalf, the Information, Projections and
other marketing materials and presentations, including the confidential
information memoranda (collectively, the “Informational Materials”), to the
potential Lenders by posting the Informational Materials on SyndTrak Online or
by other similar electronic means (collectively, the “Electronic Means”) and
(ii) certain prospective Lenders may be “public side” (i.e., lenders that have
personnel that do not wish to receive material non-public information (within
the meaning of the United States federal securities laws, “MNPI”) with respect
to the Borrower, the Acquired Company or their respective subsidiaries or any of
their respective securities, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities (such
Lenders, “Public Lenders”).  At the request of the Lead Arranger, (A) you will
assist, and cause your advisors, and to the extent possible using commercially
reasonable efforts, appropriate representatives of the Acquired Company to
assist, the Lead Arranger in the preparation of Informational Materials to be
used in connection with the syndication of the Senior Credit Facilities to
Public Lenders, which will not contain MNPI (the “Public Informational
Materials”), (B) you will identify and conspicuously mark any Public
Informational Materials “PUBLIC”, and (C) you will identify and conspicuously
mark any Informational Materials that include any MNPI as “PRIVATE AND
CONFIDENTIAL”.  Notwithstanding the foregoing, you agree that the Commitment
Parties may distribute the following documents to all prospective Lenders
(including the Public Lenders) on your behalf, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should not be distributed to Public
Lenders; provided that such materials have been provided to you for review a
reasonable period of time prior thereto: (w) administrative materials for
prospective Lenders such as lender meeting invitations and funding and closing
memoranda, (x) notifications of changes in the terms of the Senior Credit
Facilities, (y) publicly filed financial statements regarding the Borrower and
(z) drafts and final versions of the Term Sheet and the Financing
Documentation.  If you advise us in writing (including by email) that any of the
foregoing items (other than the Financing Documentation) should not be
distributed to Public Lenders, then the Commitment Parties will not distribute
such materials to Public Lenders without further discussions with you.  Before
distribution of any Informational Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination of the
Informational Materials and confirming the accuracy and completeness in all
material respects of the information contained therein and, in the case of
Public Informational Materials, confirming the absence of MNPI therefrom.

 

6.                                      Indemnification.  You agree to indemnify
and hold harmless the Commitment Parties and each of their respective
affiliates, directors, officers, employees, partners, representatives, advisors
and agents and each of their respective heirs, successors and assigns (each, an
“Indemnified Party”) from and against any and all actions, suits, losses,
claims, damages, penalties, liabilities and expenses of any kind or nature
(including legal expenses), joint or several, to which such Indemnified Party
may become subject or that may be incurred or asserted or awarded against such
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(collectively, a “Proceeding”) regardless of whether such Indemnified Party is a
party thereto (and regardless of whether such matter is initiated by a third
party, you, the Acquired Company or any of your or its respective affiliates),
(a) any matters contemplated by this Commitment Letter, the Transactions or any
related transaction (including, without limitation, the execution and delivery
of this Commitment Letter and the

 

6

--------------------------------------------------------------------------------


 

Financing Documentation and the closing of the Transactions) or (b) the use or
the contemplated use of the proceeds of the Senior Credit Facilities, and will
reimburse each Indemnified Party for all out-of-pocket expenses (but limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel to all Indemnified Parties (taken
as a whole) and, if reasonably necessary, a single local counsel for all
Indemnified Parties (taken as a whole) in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional primary counsel and one additional local
counsel in each relevant jurisdiction and specialty counsel in each relevant
specialty to the affected Indemnified Parties similarly situated and taken as a
whole) on demand as they are incurred in connection with any of the foregoing;
provided that no Indemnified Party will have any right to indemnification for
any of the foregoing to the extent resulting from (x) such Indemnified Party’s
own gross negligence, bad faith or willful misconduct as determined by a court
of competent jurisdiction in a final non-appealable judgment, (y) a material
breach of such Indemnified Party’s funding obligations under this Commitment
Letter as determined by a court of competent jurisdiction in a final
non-appealable judgment or (z) any disputes among the Indemnified Parties (other
than disputes involving claims against the Lead Arranger or administrative agent
or similar Person in their capacities as such) and not arising from any act or
omission by the Borrower or any of its affiliates.  In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, your equity holders or creditors or
an Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are
consummated.  None of you or any Indemnified Party will be liable for any
indirect, consequential, special or punitive damages in connection with this
Commitment Letter, the Fee Letter, the Financing Documentation or any other
element of the Transactions (provided that this sentence shall not reduce your
indemnity or reimbursement obligations set forth in this paragraph).  No
Indemnified Party will be liable to you, your affiliates or any other person for
any damages arising from the use by others of Informational Materials or other
materials obtained by Electronic Means, except to the extent that your damages
are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party.  You shall not be liable for any
settlement of any actions, suits or proceedings (or expenses related thereto)
effected without your consent (which consent shall not be unreasonably withheld
or delayed), but if settled with your written consent, or if there is a final
judgment for the plaintiff against an Indemnified Party in any such actions,
suits or proceedings, you agree to indemnify and hold harmless each Indemnified
Party to the extent and in the manner set forth above.   Notwithstanding the
immediately preceding sentence, if at any time an Indemnified Party shall have
requested reimbursement for fees, costs and expenses in respect of any
Proceeding for which indemnification is being sought in accordance with this
Commitment Letter, you shall be liable for any settlement referred to in the
immediately preceding sentence effected without your consent if (a) such
settlement is entered into more than 30 days after receipt by you of such
request for such reimbursement and (b) you shall not have confirmed to such
Indemnified Parties your obligation to reimburse each Indemnified Party for its
fees, costs and expenses in connection therewith in accordance with this section
prior to the date of such settlement. You shall not, without the prior written
consent of each Indemnified Party affected thereby, settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (x) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party, (y) does not include any statement as to
or an admission of fault, culpability or failure to act by or on behalf of such
Indemnified Party and (z) requires no action on the part of the Indemnified
Party other than its consent.

 

7.                                      Expenses.  You agree to reimburse each
of the Commitment Parties, from time to time on demand, for all reasonable and
documented out-of-pocket costs and expenses of the Commitment Parties,
including, without limitation, reasonable legal fees and expenses, due diligence
expenses and all printing, reproduction, document delivery, travel, CUSIP,
SyndTrak and communication costs, incurred in

 

7

--------------------------------------------------------------------------------


 

connection with the syndication and execution of the Senior Credit Facilities
and the preparation, review, negotiation, execution, delivery and enforcement of
this Commitment Letter, the Fee Letter, the Financing Documentation and any
security arrangements in connection therewith regardless of whether the Closing
Date occurs.

 

8.                                      Fees.  As consideration for the
commitments and agreements of the Commitment Parties hereunder, you agree to
cause to be paid the nonrefundable fees described in the Fee Letter on the terms
and subject to the conditions set forth therein.

 

9.                                      Confidentiality.

 

(a)                                 This Commitment Letter and the Fee Letter
(collectively, the “Commitment Documents”) and the existence and contents hereof
and thereof shall be confidential and may not be disclosed, directly or
indirectly, by you in whole or in part to any person without our prior written
consent, except for disclosure (i) hereof or thereof on a confidential basis to
your directors, officers, employees, accountants, attorneys and other
professional advisors who have been advised of their obligation to maintain the
confidentiality of the Commitment Documents for the purpose of evaluating,
negotiating or entering into the Transactions, (ii) as otherwise required by law
(in which case, you agree, to the extent permitted by law, to inform us promptly
thereof), (iii) the Commitment Documents on a confidential basis to the board of
directors, officers and advisors of the Sellers and the Acquired Company in
connection with their consideration of the Acquisition, (provided that any
information relating to pricing (including in any “market flex” provisions that
relate to pricing), fees and expenses has been redacted in a manner reasonably
acceptable to us), (iv) this Commitment Letter, but not the Fee Letter (other
than the aggregate fee amount; provided that, if requested by the Securities and
Exchange Commission, you may provide a version of the Fee Letter redacted in a
customary manner after review by counsel to the Commitment Parties), in any
required filings with the Securities and Exchange Commission and other
applicable regulatory authorities and stock exchanges, (v) of the Term Sheet and
its contents in any syndication or other marketing materials in connection with
the Senior Credit Facilities and (vi) of the Term Sheet to any ratings agency in
connection with the Transactions.  In connection with any disclosure by you to
any third party pursuant to clause (i) above, you shall notify such third party
of the confidential nature of the Commitment Documents and agree to be
responsible for any failure by any third party to whom you disclosed the
Commitment Documents or any portion thereof to maintain the confidentiality of
the Commitment Documents or any portion thereof.  The Commitment Parties shall
be permitted to use information related to the syndication and arrangement of
the Senior Credit Facilities (including your name and company logo) in
connection with obtaining a CUSIP number, marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications, subject to confidentiality obligations or disclosure restrictions
reasonably requested by you.

 

(b)                                 The Commitment Parties hereby notify you
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), each of them is
required to obtain, verify and record information that identifies you and any
additional Credit Parties, which information includes your and their respective
names, addresses, tax identification numbers and other information that will
allow the Commitment Parties and the other Lenders to identify you and such
other parties in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each of
us and the Lenders.

 

(c)                                  The Commitment Parties and their affiliates
will use all confidential information provided to them or such affiliates by or
on behalf of you hereunder or in connection with the Acquisition and the
Transactions solely for the purpose of providing the services which are the
subject of this Commitment Letter and shall treat confidentially all such
information and shall not publish, disclose or otherwise divulge, such
information; provided that nothing herein shall prevent any Commitment Party

 

8

--------------------------------------------------------------------------------


 

and their affiliates from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process based on the advice of counsel (in which
case the Commitment Parties agree (except with respect to any audit or
examination conducted by bank accountants or any regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority or
self-regulatory organization having jurisdiction over the Commitment Parties or
any of their respective affiliates (in which case the Commitment Parties agree
(except with respect to any audit or examination conducted by bank accountants
or any regulatory authority exercising examination or regulatory authority), to
the extent practicable and not prohibited by applicable law, rule or regulation,
to inform you promptly thereof), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by such
Commitment Party or any of its affiliates or any related parties thereto in
violation of any confidentiality obligations owing to you, the Company or any of
your or its respective affiliates (including those set forth in this paragraph),
(d) to the extent that such information is received by such Commitment Party or
any of its affiliates from a third party that is not, to such Commitment Party’s
knowledge, subject to any contractual or fiduciary confidentiality obligations
owing to you, the Company or any of your or its respective affiliates or related
parties, (e) to the extent that such information is independently developed by
the Commitment Parties or any of their affiliates, (f) to such Commitment
Party’s affiliates and to its and their respective directors, officers,
employees, legal counsel, independent auditors, professionals and other experts
or agents who need to know such information in connection with the Transactions
and who are informed of the confidential nature of such information and are or
have been advised of their obligation to keep information of this type
confidential, (g) to potential or prospective Lenders, participants or assignees
and to any direct or indirect contractual counterparty to any swap or derivative
transaction relating to you or any of your subsidiaries, in each case who agree
to be bound by the terms of this paragraph (or language substantially similar to
this paragraph); provided that the disclosure of any such information to any
Lenders or prospective Lenders or participants or prospective participants
referred to above shall be made subject to the acknowledgment and acceptance by
such Lender or prospective Lender or participant or prospective participant that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to you and each Commitment Party, including, without limitation, as agreed in
any Informational Materials or other marketing materials) in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information, or (h) for purposes of
enforcing its rights hereunder and in the Fee Letter in any legal proceedings
and for purposes of establishing a defense in any legal proceedings.  The
Commitment Parties’ obligations under this provision shall remain in effect
until the earlier of (i) (x) three years from the date hereof with respect to
confidential information of the Acquired Company and its subsidiaries and
(y) two years from the date hereof with respect to confidential information of
the Borrower and its subsidiaries (other than the Acquired Company and its
subsidiaries) and (ii) the date the definitive Facilities Documentation is
entered into by us, at which time any confidentiality undertaking in the
definitive Facilities Documentation shall supersede this provision.

 

10.                               Other Services.

 

(a)                                 Nothing contained herein shall limit or
preclude the Commitment Parties or any of their affiliates from carrying on any
business with, providing banking or other financial services to, or from
participating in any capacity, including as an equity investor, in any party
whatsoever, including, without limitation, any competitor, supplier or customer
of you, the Sellers, the Acquired Company or any of your or their respective
affiliates, or any other party that may have interests different than or adverse
to such parties.

 

9

--------------------------------------------------------------------------------


 

(b)                                 You acknowledge that the Lead Arranger and
its affiliates (the term “Lead Arranger” as used in this section being
understood to include such affiliates) (i) may be providing debt financing,
equity capital or other services (including financial advisory services) to
other entities and persons with which you, the Sellers, the Acquired Company or
your or their respective affiliates may have conflicting interests regarding the
Transactions and otherwise, (ii) may act, without violation of its contractual
obligations to you, as it deems appropriate with respect to such other entities
or persons, and (iii) have no obligation in connection with the Transactions to
use, or to furnish to you, the Sellers, the Acquired Company or your or their
respective affiliates or subsidiaries, confidential information obtained from
other entities or persons.

 

(c)                                  In connection with all aspects of the
Transactions, you acknowledge and agree that: (i) the Senior Credit Facilities
and any related arranging or other services contemplated in this Commitment
Letter constitute an arm’s-length commercial transaction between you and your
affiliates, on the one hand, and the Commitment Parties, on the other hand, and
you are capable of evaluating and understanding and understand and accept the
terms, risks and conditions of the Transactions, (ii) in connection with the
process leading to the Transactions, each of the Commitment Parties is and has
been acting solely as a principal and not as a financial advisor, agent or
fiduciary, for you, the Acquired Company or any of your or their respective
management, affiliates, equity holders, directors, officers, employees,
creditors or any other party, (iii) no Commitment Party or any affiliate thereof
has assumed or will assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the Transactions or the
process leading thereto (irrespective of whether any Commitment Party or any of
its affiliates has advised or is currently advising you or your affiliates or
the Acquired Company or its affiliates on other matters) and no Commitment Party
has any obligation to you or your affiliates with respect to the Transactions
except those obligations expressly set forth in the Commitment Documents,
(iv) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates and no Commitment Party shall have any obligation to
disclose any of such interests, and (v) no Commitment Party has provided any
legal, accounting, regulatory or tax advice with respect to any of the
Transactions and you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate.  You hereby waive and
release, to the fullest extent permitted by law, any claims that you may have
against any Commitment Party or any of their respective affiliates with respect
to any breach or alleged breach of agency, fiduciary duty or conflict of
interest.

 

11.                               Acceptance/Expiration of Commitments.

 

(a)                                 This Commitment Letter and the Commitment of
Wells Fargo Bank and the undertakings of Wells Fargo Securities set forth herein
shall automatically terminate at 9:00 p.m. (Eastern Time) on October 29, 2015
(the “Acceptance Deadline”), without further action or notice unless signed
counterparts of this Commitment Letter and the Fee Letter shall have been
delivered to the Lead Arranger by such time to the attention of Joseph Paik at
joseph.paik@wellsfargo.com.

 

(b)                                 In the event this Commitment Letter is
accepted by you as provided above, the Commitment and agreements of Wells Fargo
Bank and the undertakings of Wells Fargo Securities set forth herein will
automatically terminate without further action or notice upon the earliest to
occur of (i) consummation of the Acquisition (with or without the use of the
Senior Credit Facilities), (ii) after the execution of the Acquisition Agreement
and prior to the consummation of the Transactions, the termination of the
Acquisition Agreement, (iii) the date set forth in Section 8.01(f) of the
Acquisition Agreement and (iv) 5:00 p.m. (Eastern Time) on October 29, 2016, if
the Closing Date shall not have occurred by such time.

 

10

--------------------------------------------------------------------------------


 

12.                               Survival.  The sections of this Commitment
Letter and the Fee Letter relating to Indemnification, Expenses,
Confidentiality, Other Services, Survival and Governing Law shall survive any
termination or expiration of this Commitment Letter, the Commitment of Wells
Fargo Bank or the undertakings of Wells Fargo Securities set forth herein
(regardless of whether definitive Financing Documentation is executed and
delivered), and the sections relating to Syndication and Information shall
survive until the Syndication Date; provided that your obligations under this
Commitment Letter (other than your obligations with respect to the sections of
this Commitment Letter relating to Syndication, Information, Confidentiality,
Other Services, Survival and Governing Law) shall be superseded by the
provisions of the Financing Documentation upon the initial funding thereunder.

 

13.                               Governing Law.  THIS COMMITMENT LETTER AND THE
FEE LETTER, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
THERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF
LAW PRINCIPLES THEREOF; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) THE
ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT REPRESENTATIONS AND WHETHER AS A
RESULT OF ANY BREACH THEREOF YOU OR THE BUYER HAVE THE RIGHT TO TERMINATE THE
BUYER’S OBLIGATIONS (AND YOUR OBLIGATIONS AS A GUARANTOR OF THE BUYER) UNDER THE
ACQUISITION AGREEMENT, (Y) THE INTERPRETATION OF “MATERIAL ADVERSE EFFECT” (AS
DEFINED IN THE CONDITIONS ANNEX), AND WHETHER A MATERIAL ADVERSE EFFECT HAS
OCCURRED, AND (Z) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, SHALL, IN
EACH CASE BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.  THE PARTIES HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF
THIS COMMITMENT LETTER OR THE FEE LETTER.  With respect to any suit, action or
proceeding arising in respect of this Commitment Letter or the Fee Letter or any
of the matters contemplated hereby or thereby, the parties hereto hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of any
state or federal court located in the Borough of Manhattan, and irrevocably and
unconditionally waive any objection to the laying of venue of such suit, action
or proceeding brought in such court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum.  The parties hereto hereby
agree that service of any process, summons, notice or document by registered
mail addressed to you or each of the Commitment Parties will be effective
service of process against such party for any action or proceeding relating to
any such dispute.  A final judgment in any such action or proceeding may be
enforced in any other courts with jurisdiction over you or each of the
Commitment Parties.

 

14.                               Miscellaneous.  This Commitment Letter and the
Fee Letter embody the entire agreement among the Commitment Parties and you and
your affiliates with respect to the specific matters set forth above and
supersede all prior agreements and understandings relating to the subject matter
hereof.  No person has been authorized by any of the Commitment Parties to make
any oral or written statements inconsistent with this Commitment Letter or the
Fee Letter.  This Commitment Letter and the Fee Letter shall not be assignable
by you without the prior written consent of the Commitment Parties, and any

 

11

--------------------------------------------------------------------------------


 

purported assignment without such consent shall be void.  This Commitment Letter
and the Fee Letter are not intended to benefit or create any rights in favor of
any person other than the parties hereto, the Lenders and, with respect to
indemnification, each Indemnified Party.  This Commitment Letter and the Fee
Letter may be executed in separate counterparts and delivery of an executed
signature page of this Commitment Letter and the Fee Letter by facsimile or
electronic mail shall be effective as delivery of manually executed counterpart
hereof; provided that, upon the request of any party hereto, such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof.  This Commitment Letter and the Fee Letter may only be
amended, modified or superseded by an agreement in writing signed by each of you
and the Commitment Parties.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.

 

 

Sincerely,

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ray Aguilar

 

 

Name: Ray Aguilar

 

 

Title: VP/Relationship Manager

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

By:

/s/ Joseph Paik

 

 

Name: Joseph Paik

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

Agreed to and accepted as of the date first

above written:

 

OMNICELL, INC.

 

 

 

 

 

By:

/s/ Randall A. Lipps

 

 

Name: Randall A. Lipps

 

 

Title: President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

$300,000,000

SENIOR SECURED CREDIT FACILITIES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached

 

Borrower:

 

Omnicell, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Sole Lead Arranger and Sole Bookrunner:

 

Wells Fargo Securities, LLC will act as sole lead arranger and sole bookrunner
(in such capacity, the “Lead Arranger”).

 

 

 

Lenders:

 

Wells Fargo Bank, National Association and a syndicate of financial institutions
and other entities (each a “Lender” and, collectively, the “Lenders”).

 

 

 

Administrative Agent, Issuing Bank and Swingline Lender:

 

Wells Fargo Bank, National Association (in such capacity, the “Administrative
Agent”, the “Issuing Bank” or the “Swingline Lender”, as the case may be).

 

 

 

Senior Credit Facilities:

 

Senior secured credit facilities (the “Senior Credit Facilities”) in an
aggregate principal amount of $300.0 million, such Senior Credit Facilities to
consist of:

 

 

 

 

 

(a)                                 Revolving Credit Facility. A revolving
credit facility in an aggregate principal amount of $100.0 million (the
“Revolving Credit Facility”) (with subfacilities for (i) standby letters of
credit (each, a “Letter of Credit”) in an amount of up to $10.0 million and
(iii) swingline loans (each, a “Swingline Loan”) in an amount of up to $10.0
million, each on customary terms and conditions). Letters of Credit will be
issued by the Issuing Bank and Swingline Loans may, at the sole discretion of
the Swingline Lender, be made available by the Swingline Lender and each Lender
with a commitment under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit and
Swingline Loan.

 

 

 

 

 

(b)                                 Term Loan A Facility. A term loan facility
in an aggregate principal amount of $200.0 million (the “Term Loan A Facility”).

 

 

 

Use of Proceeds:

 

The proceeds of the Term Loan Facility will be used, together with cash on hand
of the Borrower and borrowings under the Revolving Credit Facility, to finance
(a) the consummation of the Acquisition, (b) the Refinancing (including the
continuation under the Revolving Credit Facility of letters of credit under the
Existing Credit Agreement or the Target Credit Agreement), and (c) the payment
of fees and expenses incurred in connection with the Acquisition, the

 

--------------------------------------------------------------------------------


 

 

 

Refinancing and the Senior Credit Facilities (collectively, the “Transactions”).

 

 

 

 

 

The Revolving Credit Facility will be used to provide a portion of the financing
for the Acquisition and the Refinancing and ongoing working capital and for
other general corporate purposes of the Borrower and its subsidiaries.

 

 

 

Closing Date:

 

The date on which the Senior Credit Facilities are closed (the “Closing Date”).

 

 

 

Availability:

 

The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the Revolving Credit Maturity Date (as defined
below).

 

 

 

 

 

The Term Loan A Facility will be available only in a single draw of the full
amount of the Term Loan A Facility on the Closing Date.

 

 

 

Incremental Term Loans / Revolving Facility Increase:

 

After the Closing Date, the Borrower will be permitted to incur (a) additional
term loans under a new term facility that will be included in the Senior Credit
Facilities (each, an “Incremental Term Loan”) and/or (b) increases in the
Revolving Credit Facility (each, a “Revolving Facility Increase”), in an
aggregate principal amount for all such Incremental Term Loans and Revolving
Facility Increases not to exceed $100.0 million; provided that (i) no default or
event of default exists immediately prior to or after giving effect thereto
(provided that in the case of Incremental Term Loans used to finance a Limited
Condition Acquisition, this clause (i) shall be tested only as of the time of
the execution of the acquisition agreement relating to such Limited Condition
Acquisition and no payment or bankruptcy default or event of default shall exist
on the closing date of such Incremental Term Loans), (ii) no Lender will be
required or otherwise obligated to provide any portion of such Incremental Term
Loan or Revolving Facility Increase, (iii) the Borrower is in compliance, on a
pro forma basis after giving effect to the incurrence of any such Incremental
Term Loan or any such Revolving Facility Increase (and assuming that the
commitments under such Incremental Term Loan and the Revolving Credit Facility
and such Revolving Facility Increase are fully drawn) and any permitted
acquisition, refinancing of debt or other event giving rise to a pro forma
adjustment, with the financial maintenance covenants in the Financing
Documentation (provided that in the case of Incremental Term Loans used to
finance a Limited Condition Acquisition, this clause (iii) shall be tested only
as of the time of the execution of the acquisition agreement relating to such
Limited Condition Acquisition (and for the avoidance of doubt, shall give effect
to such Limited Condition Acquisition and the incurrence of debt in connection
therewith)), (iv) the maturity date of any such Incremental Term Loan shall be
no earlier than the then latest Term Loan A Maturity Date (as defined below) and
the weighted average

 

2

--------------------------------------------------------------------------------


 

 

 

life of such Incremental Term Loan shall be no shorter than the then remaining
weighted average life of the then latest maturing loans under the Term Loan A
Facility, (v) the interest rate margins and (subject to clause (iv))
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and the lenders thereunder, (vi) the other terms and
documentation in respect of any Incremental Term Loans, to the extent not
consistent with the Term Loan A Facility, will be reasonably satisfactory to the
Administrative Agent and the Borrower (it being understood that no consent shall
be required from the Administrative Agent for terms or conditions that are more
favorable to the lenders providing such Incremental Term Loans than the
Financing Documentation if the Lenders under the Term Loan A Facility receive
the benefit of such terms or conditions through their addition to the Financing
Documentation), and (vii) each such Revolving Facility Increase shall have the
same terms, other than interest rate, unused fees and upfront fees, as the
Revolving Credit Facility; provided that in the event that the interest rate
margins or unused fees for any Revolving Facility Increase (as determined by the
Administrative Agent) are higher than the interest rate margins or unused fees
for the Revolving Credit Facility (as determined by the Administrative Agent),
then the interest rate margins or unused fees for the Revolving Credit Facility
shall be increased to the extent necessary so that such interest rate margins or
unused fees, as applicable, are equal to the interest rate margins or unused
fees, as applicable, for such Revolving Facility Increase; provided, further,
that in determining the interest rate margins applicable to the Revolving
Facility Increase and the Revolving Credit Facility (x) the effects of any and
all interest rate floors shall be included and (y) any upfront fees and all
customary arrangement or commitment fees payable to the Lead Arranger (or its
affiliate) in connection with the Revolving Credit Facility or to one or more
arrangers (or their affiliates) of any Revolving Facility Increase shall be
excluded.

 

 

 

 

 

Incremental Term Loans and Revolving Facility Increases will have the same
Guarantees from the Guarantors and will be secured on a pari passu basis by the
same Collateral as the other Senior Credit Facilities.

 

 

 

 

 

The proceeds of any Incremental Term Loans and Revolving Facility Increases may
be used for general corporate purposes of the Borrower and its subsidiaries.

 

 

 

 

 

“Limited Condition Acquisition” means any permitted acquisition by the Borrower
or one or more of its subsidiaries whose consummation is not conditioned on
(i) the availability of, or on obtaining, third party financing, (ii) receipt of
proceeds of any investment, or (iii) redemption or repayment of indebtedness
requiring irrevocable notice in advance of such redemption or repayment.

 

3

--------------------------------------------------------------------------------


 

Documentation:

 

The documentation for the Senior Credit Facilities will include, among other
items, a credit agreement, guarantees and appropriate pledge, security, mortgage
and other collateral documents (collectively, the “Financing Documentation”),
all consistent with this Term Sheet and the Existing Credit Agreement; provided
that (i) the Financing Documentation will contain such other terms as are usual
and customary for credit facilities for comparably leveraged companies in a
similar industry, consistent with the operational requirements of the Borrower
and its subsidiaries and give due regard to their size, cash flow, industry,
business, business practices and operations (including changes from the Existing
Credit Agreement to reflect the foregoing), (ii) the Financing Documentation
will contain only those conditions to borrowing, mandatory prepayments,
representations, warranties, affirmative and negative covenants and events of
default expressly set forth in this Term Sheet and otherwise be subject to the
Limited Conditionality Provision and in a form that will not impair the
availability of the Senior Credit Facilities on the Closing Date, (iii) the
Financing Documentation will reflect operational, agency, assignment and related
provisions not specifically set forth in this Term Sheet and not in
contravention of anything specifically set forth in this Term Sheet that are
customarily included in credit agreements with respect to which the
Administrative Agent acts as administrative agent and (iv) the Financing
Documentation will provide for the cure of mistakes or defects in this Term
Sheet. The provisions of this paragraph are referred to as the “Documentation
Principles.”

 

 

 

Guarantors:

 

The obligations of (a) the Borrower under the Senior Credit Facilities and
(b) any Credit Party (as defined below) under any hedging agreements and under
any treasury management arrangements entered into between such Credit Party and
any counterparty that is the Lead Arranger, the Administrative Agent or a Lender
(or any affiliate thereof) at the time such hedging agreement or treasury
management arrangement is executed and certain existing hedging agreements and
treasury management arrangements entered into with the Administrative Agent or a
Lender (or any affiliate thereof) prior to the Closing Date (collectively, the
“Secured Obligations”) will be unconditionally guaranteed, on a joint and
several basis, by each existing and subsequently acquired or formed direct
domestic subsidiary and indirect (but only directly through other domestic
subsidiaries) subsidiary of the Borrower (other than immaterial subsidiaries and
other than Excluded Foreign Subsidiaries) (each a “Guarantor”; such guarantee
being referred to as a “Guarantee”); provided that any first-tier foreign
subsidiary of a Credit Party that is disregarded for U.S. federal income tax
purposes and that is not an Excluded Foreign Subsidiary shall not be deemed to
be a foreign subsidiary. All Guarantees shall be guarantees of payment and not
of collection. The Borrower and the Guarantors are herein referred to as the
“Credit Parties”. For purposes of this Term Sheet, “Excluded Foreign Subsidiary”
means any subsidiary (i) that

 

4

--------------------------------------------------------------------------------


 

 

 

is a “controlled foreign corporation” as defined in Section 957 of the U.S.
Internal Revenue Code of 1986, as amended, (each such entity described in this
subpart (i) is herein referred to as a “CFC”), (ii) that is a subsidiary of a
CFC, irrespective of whether it is a domestic or foreign subsidiary, or
(iii) substantially all of the assets of which are directly or indirectly held
equity interests in a CFC (each subsidiary described in this subpart (iii) is
herein referred to as a “Foreign Subsidiary Holding Company”).

 

 

 

Security:

 

The Secured Obligations will be secured by valid and perfected first priority
(subject to certain customary exceptions set forth in the Financing
Documentation consistent with the Documentation Principles) security interests
in and liens on all of the following (collectively, the “Collateral”):

 

 

 

 

 

(a)                                 (i) 100% of the equity interests of all
present and future domestic subsidiaries of any Credit Party (other than any
domestic subsidiary that is an Excluded Foreign Subsidiary) and (ii) 65% of the
voting equity interests and 100% of the non-voting equity interests of all
present and future first-tier foreign subsidiaries or Foreign Subsidiary Holding
Companies of any Credit Party; provided that any first-tier foreign subsidiary
that is not an Excluded Foreign Subsidiary and that is treated as a disregarded
entity for U.S. federal income tax purposes shall be deemed to be a domestic
subsidiary;

 

 

 

 

 

(b)                                 Except as otherwise provided in subpart
(a) above, all of (i) the tangible and intangible personal property and assets
of the Credit Parties (including, without limitation, all equipment, inventory
and other goods, accounts, licenses, contracts, intercompany loans, intellectual
property and other general intangibles, deposit accounts, securities accounts
and other investment property and cash) and (ii) all fee-owned real property
interests with a value above a threshold to be agreed; and

 

 

 

 

 

(c)                                  All products, profits, rents and proceeds
of the foregoing.

 

 

 

 

 

Notwithstanding the foregoing, the Collateral shall exclude the following:
(i) motor vehicles, airplanes, vessels and other assets subject to certificates
of title, (ii) any lease, license or other agreement or any property subject to
a purchase money security interest, capital lease obligation or similar
arrangements, in each case, to the extent permitted under the Financing
Documentation, to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement, purchase money, capital
lease or a similar arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower or a Guarantor) after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code or
other applicable law, (iii) any fee owned real property with a fair market value
of less than an amount to be agreed (with any required mortgages on properties
with a value

 

5

--------------------------------------------------------------------------------


 

 

 

greater than such amount being permitted to be delivered after the Closing Date
in accordance with the Limited Conditionality Provision) and all leasehold
interests in real property, (iv) intent to use trademark applications,
(v) margin stock and, to the extent requiring the consent of one or more third
parties (that are not the Borrower or its Subsidiaries) or prohibited by the
terms of any applicable organizational documents, joint venture agreement or
shareholders’ agreement (in each case that is in effect on the Closing Date or
on the date of acquisition or formation of such subsidiary or joint venture and
not in contemplation of this exclusion), equity interests in any person other
than wholly-owned material subsidiaries, (vi) deposit accounts of any Credit
Party used for payroll, payroll taxes or employee benefits, “zero-balance
accounts” and escrow accounts and deposits to secure letters of credit, surety
or performance bonds or similar obligations and other cash collateral accounts
constituting permitted liens, (vii) other assets that are excluded from the
collateral under the Existing Credit Agreement consistent with the Documentation
Principles, (viii) assets where the Administrative Agent and the Borrower agree
the cost of obtaining a security interest in such assets are excessive in
relation to the value afforded thereby, (ix) if the granting of a security
interest in such asset would be prohibited by applicable law and (x) other
exceptions to be mutually agreed upon. All such security interests in personal
property and all liens on real property will be created pursuant to, and will
comply with, Financing Documentation reasonably satisfactory to the
Administrative Agent (subject to the Documentation Principles). Credit Parties
shall be required to use commercially reasonable efforts to obtain landlord
waivers for locations to be agreed (which shall, in any case, be a post-closing
obligation and be limited to (A) those location under the Existing Credit
Facility for which landlord waivers were obtained and (B) additional and future
locations to be determined based on the same criteria as applied under the
Existing Credit Facility).

 

 

 

 

 

Notwithstanding anything to the contrary, the Borrower and the subsidiary
Guarantors shall not be required, nor shall the Administrative Agent be
authorized to take any action, with respect to any assets located outside of the
United States, except that (i) the Administrative Agent may require local law
pledge agreements in respect of the shares of the Acquired Company held by any
Credit Party and (ii) subject to the other limitations set forth herein, the
Administrative Agent may require local law pledge agreements in respect of the
shares of any foreign subsidiary of a Credit Party that (together with its
subsidiaries) contributes more than a percentage of assets or EBITDA of the
Borrower and its subsidiaries to be agreed.

 

 

 

 

 

Notwithstanding the foregoing, the requirements of the preceding paragraphs of
this “Security” section shall be, as of the Closing Date, subject to the Limited
Conditionality Provisions.

 

6

--------------------------------------------------------------------------------


 

Final Maturity:

 

The final maturity of the Revolving Credit Facility will occur on the five year
anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and the
commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.

 

The final maturity of the Term Loan A Facility will occur on the five year
anniversary of the Closing Date (the “Term Loan A Maturity Date”).

 

 

 

Amortization:

 

The Term Loan A Facility will amortize in equal quarterly installments,
commencing with the first full quarter ending after the Closing Date, based on
the following amortization table, with the remainder due on the Term Loan A
Maturity Date.

 

Year 1:

 

5.0

%

 

 

 

 

Year 2:

 

5.0

%

 

 

 

 

Year 3:

 

10.0

%

 

 

 

 

Year 4:

 

10.0

%

 

 

 

 

Year 5:

 

15.0

%

 

Interest Rates and Fees:

 

Interest rates and fees in connection with the Senior Credit Facilities will be
as specified in the Fee Letter and on Schedule I attached hereto.

 

 

 

Mandatory Prepayments and Commitment Reductions:

 

Subject to the next paragraph, the Senior Credit Facilities will be required to
be prepaid with:

 

 

 

 

 

 

(a)

100% of the net cash proceeds (net of taxes attributable thereto, costs and
expenses in connection therewith, repayments of debt secured by such asset or
(in the case only of other permitted debt (if any) secured by equal and ratable
liens on the Collateral) otherwise subject to mandatory prepayment as a result
thereof (and limited, in the case of such other debt, to its proportionate share
of such prepayment) and the amount of reserves established to fund contingent
liabilities reasonably estimated to be payable and directly attributable
thereto) of all asset sales, insurance and condemnation recoveries and other
asset dispositions by the Borrower or any of its subsidiaries (including the
issuance by any such subsidiary of any of its equity interests) (subject to
exceptions to be agreed) that are not re-invested (or committed to be
reinvested) within 12 months and, if so committed, reinvested no later than 180
days after the end of such 12 month period (subject to threshold amounts per
transaction and per fiscal year to be mutually agreed upon); and

 

7

--------------------------------------------------------------------------------


 

 

 

 

(b)

100% of the net cash proceeds of the issuance or incurrence of debt (other than
any debt permitted to be issued or incurred pursuant to the terms of the
Financing Documentation) by the Borrower or any of its subsidiaries.

 

 

 

 

 

 

 

All such mandatory prepayments will be applied first, to prepay outstanding
loans under the Term Loan A Facility and any Incremental Term Loans on a pro
rata basis and second, to prepay outstanding loans under the Revolving Credit
Facility with no permanent reduction in the commitment under the Revolving
Credit Facility. All such mandatory prepayments of the Term Loan A Facility and
any Incremental Term Loans will be applied to the remaining scheduled
amortization payments in the inverse order of maturity.

 

Notwithstanding the foregoing, at any time that the Total Leverage Ratio is less
than 2.50 to 1.00, all mandatory prepayments under clause (a) above shall be
limited to the extent that the Borrower determines that such prepayment would
result in adverse tax consequences related to the repatriation of funds or would
be prohibited, restricted or delayed by applicable law (e.g. financial
assistance, corporate benefit, restrictions on upstreaming of cash intra-group
and the fiduciary and statutory duties of the directors of the relevant
subsidiaries) or organizational document restrictions (including as a result of
minority ownership). The non-application of any such mandatory prepayment
amounts as a result of the foregoing sentence will not constitute a default or
an event of default and such amounts shall be available for working capital
purposes of the applicable foreign subsidiaries. The Borrower will undertake to
use commercially reasonable efforts for a period of no greater than one year to
overcome or eliminate any such restriction and/or minimize any such costs of
prepayment and/or use the other cash resources of the Borrower and its
subsidiaries (subject to the considerations above) to make the relevant payment.
Notwithstanding the foregoing, any prepayments under clause (a) made after
application of the above provision shall be net of any costs, expenses or taxes
incurred by Borrower and its subsidiaries or any of its affiliates or equity
partners and arising as a result of compliance with the preceding sentence.

 

Any Lender may elect not to accept its pro rata portion of any mandatory
prepayment (except in the case of paragraph (a) above). Any prepayment amount so
declined may be retained by the Borrower.

 

8

--------------------------------------------------------------------------------


 

Optional Prepayments and Commitment Reductions:

 

Loans under the Senior Credit Facilities may be prepaid and unused commitments
under the Revolving Credit Facility may be reduced at any time, in whole or in
part, at the option of the Borrower, upon notice and in minimum principal
amounts and in multiples to be agreed upon, without premium or penalty (except
LIBOR breakage costs). Any optional prepayment of the Term Loan A Facility or
any Incremental Term Loan Facility will be applied as directed by the Borrower.

 

 

 

Conditions to Closing and Initial Extensions of Credit:

 

The making of the initial extensions of credit under the Senior Credit
Facilities will be subject solely to satisfaction of the conditions precedent
set forth (a) in the “Conditions to All Extensions of Credit” section below and
(b) in the Conditions Annex.

 

 

 

Conditions to All Extensions of Credit:

 

Each extension of credit under the Senior Credit Facilities will be subject to
satisfaction of the following conditions precedent: (a) all of the
representations and warranties in the Financing Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, or
if such representation speaks as of an earlier date, as of such earlier date
(subject, on the Closing Date, to the Limited Conditionality Provision)
(provided that in the case of the borrowing of Incremental Term Loans used to
finance a Limited Condition Acquisition, to the extent the lenders participating
in such Incremental Term Loans agree, this clause (a) shall be subject only to
“Specified Representations” (to be defined in the Financing Documentation)) and
(b) except as described in clause (i) of the proviso under “Incremental Term
Loans/Revolving Facility Increase” with respect to Incremental Term Loans
incurred to finance Limited Condition Acquisitions, after the initial funding on
the Closing Date, no default or event of default under the Senior Credit
Facilities shall have occurred and be continuing or would result from such
extension of credit.

 

 

 

Representations and Warranties:

 

Limited to the following (which will be applicable to the Borrower and its
subsidiaries, be consistent with the Documentation Principles and be subject to
materiality thresholds and exceptions to be mutually agreed): organizational and
legal status, financial statements; capital structure; organizational power and
authority; no default; no conflict with laws or material agreements;
enforceability; absence of material litigation, environmental regulations and
liabilities; ERISA; necessary consents and approvals; compliance with all
applicable laws and regulations including, without limitation, Regulations T, U
and X, the Investment Company Act, the PATRIOT Act, laws relating to sanctioned
persons, FCPA, environmental laws and OFAC; payment of taxes and other
obligations; ownership of properties; ownership, right to use and
non-infringement of intellectual property; insurance; solvency; absence of any
material adverse change; senior debt status; collateral matters including,
without limitation, perfection and priority of liens;

 

9

--------------------------------------------------------------------------------


 

 

 

labor matters; material contracts; no burdensome restrictions; accuracy of
disclosure; and healthcare regulatory matters.

 

 

 

Affirmative Covenants:

 

Limited to the following (which will be applicable to the Borrower and its
subsidiaries, be consistent with the Documentation Principles and be subject to
materiality thresholds and exceptions to be mutually agreed): use of proceeds;
payment of taxes and other obligations; continuation of business and maintenance
of existence and rights and privileges; maintenance of all material contracts
and licenses; necessary consents, approvals, licenses and permits; compliance
with laws and regulations (including environmental laws, ERISA and the PATRIOT
Act); maintenance of property and insurance (including hazard and business
interruption insurance); maintenance of books and records; right of the Lenders
to inspect property and books and records; notices of defaults, litigation and
other material events; financial and collateral reporting (including annual
audited and quarterly (for the first three fiscal quarters of each fiscal year)
unaudited financial statements (in each case, accompanied by covenant compliance
certificates and management discussion and analysis) and annual updated
budgets); management letters; additional Guarantors and Collateral; domestic
banking relationship; and further assurances (including, without limitation,
with respect to security interests in after-acquired property).

 

 

 

Negative Covenants:

 

The following (which will be applicable to the Borrower and its subsidiaries, be
consistent with the Documentation Principles and be subject to materiality
thresholds and exceptions to be mutually agreed: limitation on debt (including
disqualified equity interests); limitation on liens; limitation on negative
pledges; limitation on loans, advances, acquisitions and other investments;
limitation on dividends, distributions, redemptions and repurchases of equity
interests (which shall permit the Borrower to effect repurchases of its equity
interests pursuant to repurchase programs in an amount not to exceed an amount
to be agreed per year); limitation on fundamental changes and asset sales and
other dispositions (including, without limitation, sale-leaseback transactions);
limitation on prepayments, redemptions and purchases of subordinated and certain
other debt; limitation on transactions with affiliates; limitation on dividend
and other payment restrictions affecting subsidiaries; limitation on changes in
line of business, fiscal year and accounting practices; limitation on amendment
of organizational documents; limitation on capital expenditures in excess of an
amount to be agreed per year; limitation on additional designated senior debt;
and limitation on deposit accounts and securities accounts.

 

In addition, the Financing Documentation will specifically allow
(a) transactions solely among the Borrower and the Guarantors, (b) intercompany
loans from the Borrowers or Guarantors to non-Guarantor subsidiaries of the
Credit Parties in a an aggregate amount at any one time outstanding not in
excess of an amount to be agreed

 

10

--------------------------------------------------------------------------------


 

 

 

(provided such loans are evidenced by a promissory note pledged to the
Administrative Agent) and (c) acquisitions not in excess of $50.0 million per
transaction and $200.0 million in the aggregate, subject to conditions to be
agreed, including the absence of defaults and events of default and pro forma
compliance with the Financial Covenants (which, in the case of a Limited
Condition Acquisition, shall be measured only at the time of the execution of
the acquisition agreement relating to such Limited Condition Acquisition);
provided that acquisitions of entities or assets that will not become or be
owned by Credit Parties shall be subject to additional limitations to be
mutually agreed (“Permitted Acquisitions”).

 

 

 

Financial Covenants:

 

The following:

 

(a)                                 Maximum Total Leverage Ratio of 3.00 to
1.00; and

 

(b)                                 Minimum Fixed Charge Coverage Ratio of 1.50
to 1.00.

 

The financial covenants will apply to the Borrower and its subsidiaries on a
consolidated basis, with definitions to be mutually agreed upon.

 

“Total Leverage Ratio” means, with respect to any four quarter test period, the
ratio of (a) Consolidated Funded Indebtedness, as of the last day of such test
period to (b) Consolidated Adjusted EBITDA for such test period.

 

“Minimum Fixed Charge Coverage Ratio” means, with respect to any four quarter
test period, the ratio of (a) Consolidated Adjusted EBITDA, less capital
expenditures, restricted payments and income taxes paid in cash, to (b) the sum
of cash interest expense and scheduled payments of Consolidated Funded
Indebtedness in each case on a consolidated basis with respect to such test
period.

 

“Consolidated Funded Indebtedness” means, with respect to the Borrower and its
subsidiaries, the outstanding principal amount of indebtedness for borrowed
money, purchase money indebtedness, the principal portion of capital leases, the
principal component of debt obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, obligations in respect of
preferred stock and drawn amounts in respect of letters of credit and similar
facilities (and any guarantees of the foregoing) (but excluding, for the
avoidance of doubt, any obligations in respect of treasury and cash management
services and hedging obligations (other than any overdrafts incurred in respect
of the foregoing)), in each case, of the Borrower and its subsidiaries.

 

For purposes of calculating Consolidated Adjusted EBITDA, “Consolidated Adjusted
EBITDA” as used herein shall be defined in a manner to be mutually agreed,
consistent with the Documentation

 

11

--------------------------------------------------------------------------------


 

 

 

Principles, but in any event shall include, without duplication, add-backs for
(i) income and franchise taxes, (ii) consolidated interest expense,
(iii) amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), including adjustments arising under purchase accounting for the
Acquisition, (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations), (v) non-cash equity-based compensation expenses,
(vi) transaction costs related to the Transactions, (vii) transaction costs
related to any issuance of indebtedness permitted pursuant to the Financing
Documentation (other than the issuance of indebtedness pursuant to the Financing
Documentation); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $10,000,000, and (viii) transaction costs related to any permitted
acquisition (including the Acquisition) and any restructuring costs (including
severance and retention expenses), integration costs and write-offs of
intangibles in connection with such permitted acquisition, in each case with
respect to such restructuring costs or write-offs, to the extent paid or made
within twelve (12) months of the closing of such Permitted Acquisition; provided
that the aggregate amount added back pursuant to this clause (viii) during any
period of four (4) consecutive fiscal quarters, together with any amounts added
pursuant to the pro forma calculations described in the next sentence, shall not
exceed $15,000,000. Consolidated Adjusted EBITDA shall be calculated on a pro
forma basis to give effect to the Acquisition and other material acquisitions,
material dispositions or incurrences of indebtedness and to give effect to “run
rate” synergies, operating expense reductions, operating improvements and other
operating changes that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to be realized within 12 months of the
Acquisition or other applicable transaction for which pro forma effect is being
given (as certified by a financial officer of the Borrower); provided that the
aggregate amount added pursuant to this sentence during any period of four
(4) consecutive fiscal quarters, together with any amounts added pursuant to
clause (viii) of the previous sentence, shall not exceed $15,000,000.

 

At the Borrower’s option, the Financing Documentation shall set forth agreed
upon amounts for Consolidated EBITDA for any quarter ended prior to the Closing
Date to the extent such quarter is required to determine compliance with the
Financial Covenants or other leverage ratio.

 

 

 

Events of Default:

 

Limited to the following (which will be consistent with the Documentation
Principles and will be subject to materiality thresholds, exceptions and cure
periods to be mutually agreed): non-payment of principal when due or interest,
fees or other amounts after a grace period to be mutually agreed by the Borrower
and the Lead

 

12

--------------------------------------------------------------------------------


 

 

 

Arranger; inaccuracy of representation or warranty in any material respect (or,
in any respect, if qualified by materiality) when made or confirmed;
non-performance of covenants and obligations; default on other material debt
(including hedging agreements); change of control (to be defined in a manner to
be mutually agreed, it being understood that such definition shall not include
any “continuing director” or similar triggers based on a change to the
Borrower’s board of directors); bankruptcy or insolvency; impairment of
security; ERISA; material judgments; and actual or asserted invalidity or
unenforceability of any Financing Documentation or material liens securing
obligations under the Financing Documentation.

 

 

 

Defaulting Lender Provisions, Yield Protection and Increased Costs:

 

Customary for facilities of this type, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments, cash
collateralization for Letters of Credit or Swingline Loans in the event any
lender under the Revolving Credit Facility becomes a Defaulting Lender (as such
term shall be defined in the Financing Documentation), changes in capital
adequacy and capital requirements or their interpretation (provided that (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all request, rules, guidelines, requirements and directives thereunder or issued
in connection therewith or in implementation thereof, shall in each case be
deemed to be a change in law, regardless of the date enacted, adopted, issued or
implemented), illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes. The Borrower shall
have the right to replace any Lender that charges any amounts with respect to
contingencies described in the immediately preceding sentence.

 

 

 

Assignments and Participations:

 

(a)

Revolving Credit Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees (to be defined in the
Financing Documentation but to exclude any Disqualified Lender) in respect of
the Revolving Credit Facility in a minimum amount equal to $5.0 million. The
Administrative Agent shall not have any responsibility for determining or
monitoring whether any Lender or prospective Lender is a Disqualified Lender.

 

 

 

 

 

 

(b)

Term Loan A Facility: Subject to the consents described below (which consents
will not be unreasonably withheld or delayed), each Lender will be permitted to
make assignments to Eligible Assignees in respect of the Term Loan A Facility
and any Incremental Term Loan in a minimum amount equal to $1.0 million.

 

13

--------------------------------------------------------------------------------


 

 

 

(c)

Consents: The consent of the Borrower will be required for any assignment unless
(i) a payment or bankruptcy Event of Default has occurred and is continuing, or
(ii) the assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as such term shall be defined in the Financing Documentation) or (iii) the
assignment is made in connection with the primary syndication of the Senior
Credit Facilities and during the period commencing on the Closing Date and
ending on the date that is 60 days following the Closing Date (provided such
assignees are determined in consultation with the Borrower and the Lead Arranger
shall not syndicate to any Disqualified Lender); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 business days
after having received notice thereof. The consent of the Administrative Agent
will be required for any assignment (i) in respect of the Revolving Credit
Facility or an unfunded commitment under the Term Loan A Facility, to an entity
that is not a Lender with a commitment in respect of the applicable Facility, an
affiliate of such Lender or an Approved Fund and (ii) in respect of the Term
Loan A Facility or any Incremental Term Loan Facility, to an entity that is not
a Lender, an affiliate of a Lender or an Approved Fund. The consent of the
Issuing Bank and the Swingline Lender will be required for any assignment under
the Revolving Credit Facility. Participations will be permitted without the
consent of the Borrower or the Administrative Agent.

 

 

 

 

 

 

 

(c)

No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons, the Borrower or any of its
affiliates or subsidiaries. No assignments may be made to any Defaulting Lender.

 

 

 

Required Lenders:

 

On any date of determination, those Lenders who collectively hold more than 50%
of the outstanding loans and unfunded commitments under the Senior Credit
Facilities, or if the Senior Credit Facilities have been terminated, those
Lenders who collectively hold more than 50% of the aggregate outstandings under
the Senior Credit Facilities (the “Required Lenders”); provided that if any
Lender shall be a Defaulting Lender (to be defined in the Financing
Documentation) at such time, then the outstanding loans and unfunded commitments
under the Senior Credit Facilities of such Defaulting Lender shall be excluded
from the determination of Required Lenders.

 

 

 

Amendments and Waivers:

 

Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to
(i) increases in the

 

14

--------------------------------------------------------------------------------


 

 

 

commitment of such Lenders, (ii) reductions of principal, interest, fees or
other amounts, (iii) extensions of scheduled maturities or times for payment,
(iv) reductions in the voting percentages and (v) any pro rata sharing
provisions, (b) the consent of all Lenders will be required with respect to
releases of all or substantially all of the value of the Collateral or
Guarantees and (c) the consent of the Lenders holding more than 50% of the
outstanding loans and unfunded commitments under the Revolving Credit Facility
shall be required to approve any amendment, waiver or consent for the purpose of
satisfying a condition precedent to borrowing under the Revolving Credit
Facility that would not be satisfied but for such amendment, waiver or consent.

 

On or before the final maturity date of each of the Senior Credit Facilities,
the Borrower shall have the right to extend the maturity date of all or a
portion of the Senior Credit Facilities with only the consent of the Lenders
whose loans or commitments are being extended, and otherwise on terms and
conditions to be mutually agreed by the Administrative Agent and the Borrower
(which may include an increase in the interest rate and/or fees for Lenders
providing the extension); it being understood that each Lender under the tranche
the maturity date of which is being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other
Lender under such tranche.

 

The Financing Documentation will contain “yank-a-bank” provisions as are usual
and customary for financings of this kind.

 

 

 

Indemnification:

 

The Credit Parties will indemnify the Lead Arranger, the Administrative Agent,
each of the Lenders and their respective affiliates, partners, directors,
officers, agents and advisors (each, an “indemnified person”) and hold them
harmless from and against all liabilities, damages, claims, costs and expenses
(but limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to all
indemnified persons (taken as a whole) and, if reasonably necessary, a single
local counsel for all indemnified persons (taken as a whole) in each relevant
jurisdiction and with respect to each relevant specialty, and in the case of an
actual or perceived conflict of interest, one additional primary counsel and one
additional local counsel in each relevant jurisdiction and specialty counsel in
each relevant specialty to the affected indemnified persons similarly situated
and taken as a whole) relating to the Transactions or any transactions related
thereto and the Borrower’s use of the loan proceeds or the commitments; provided
that no indemnified person will have any right to indemnification for any of the
foregoing to the extent resulting from (i) such indemnified person’s own gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable judgment, (ii) a material
breach of such indemnified person’s funding obligations

 

15

--------------------------------------------------------------------------------


 

 

 

under the Financing Documentation as determined by a court of competent
jurisdiction in a final non-appealable judgment or (iii) any disputes among the
indemnified persons (other than disputes involving claims against the Lead
Arranger or Administrative Agent or similar Person in their capacities as such)
and not arising from any act or omission by the Borrower or any of its
affiliates.

 

 

 

Expenses:

 

The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
(but limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel and, if
reasonably necessary, a single local counsel in each relevant jurisdiction and
with respect to each relevant specialty) of the Administrative Agent and the
Lead Arranger (promptly following written demand therefor) associated with the
syndication of the Senior Credit Facilities and the preparation, negotiation,
execution, delivery and administration of the Financing Documentation and any
amendment or waiver with respect thereto and (b) all reasonable out-of-pocket
expenses (but limited, in the case of legal fees and expenses, to the reasonable
and documented fees, disbursements and other charges of one counsel and, if
reasonably necessary, a single local counsel in each relevant jurisdiction and
with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional primary counsel and one
additional local counsel in each relevant jurisdiction and specialty counsel in
each relevant specialty to the affected persons similarly situated and taken as
a whole) of the Administrative Agent and each of the Lenders promptly following
written demand therefor in connection with the enforcement of the Financing
Documentation or protection of rights thereunder.

 

 

 

Governing Law; Exclusive Jurisdiction and Forum:

 

The Financing Documentation will provide that each party thereto will submit to
the exclusive jurisdiction and venue of the federal and state courts of the
State of New York (except to the extent the Administrative Agent or any Lender
requires submission to any other jurisdiction in connection with the exercise of
any rights under any security document or the enforcement of any judgment). New
York law will govern the Financing Documentation, except with respect to certain
security documents where applicable local law is necessary for enforceability or
perfection.

 

 

 

Waiver of Jury Trial and Punitive and Consequential Damages:

 

All parties to the Financing Documentation shall waive the right to trial by
jury and the right to claim punitive or consequential damages.

 

 

 

Counsel for the Lead Arranger and the Administrative Agent:

 

Latham & Watkins LLP.

 

16

--------------------------------------------------------------------------------


 

Other:

 

This Summary of Proposed Terms and Conditions is intended as an outline of
certain of the material terms of the Senior Credit Facilities and does not
purport to summarize all of the conditions, covenants, representations,
warranties and other provisions which would be contained in Financing
Documentation.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE I

 

INTEREST AND FEES

 

Interest:

 

At the Borrower’s option, loans (other than Swingline Loans) will bear interest
based on the Base Rate or LIBOR, as described below:

 

A.                                    Base Rate Option

 

Interest will be at the Base Rate plus the applicable Interest Margin (as
described below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one month Interest Period (as defined below) plus 1%. Interest
shall be payable quarterly in arrears on the last day of each calendar quarter
and (i) with respect to Base Rate Loans based on the Federal Funds Rate and
LIBOR, shall be calculated on the basis of the actual number of days elapsed in
a year of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent, shall be calculated on the
basis of the actual number of days elapsed in a year of 365/366 days. Any loan
bearing interest at the Base Rate is referred to herein as a “Base Rate Loan”.

 

Base Rate Loans will be made on one business day’s notice and will be in minimum
amounts to be agreed upon.

 

B.                                    LIBOR Option

 

Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months (or twelve months if available and agreed to by all relevant
Lenders) as selected by the Borrower and will be at an annual rate for
Eurocurrency deposits for the corresponding deposits of U.S. dollars appearing
on Reuters Screen LIBOR01 Page (“LIBOR”) plus the applicable Interest Margin (as
described below). LIBOR will be determined by the Administrative Agent at the
start of each Interest Period and, other than in the case of LIBOR used in
determining the Base Rate, will be fixed through such period. Interest will be
paid on the last day of each Interest Period or, in the case of Interest Periods
longer than three months, every three months, and will be calculated on the
basis of the actual number of days elapsed in a year of 360 days. LIBOR will be
adjusted for maximum statutory reserve requirements (if any) and shall in no
event be less than 0.0%. Any loan bearing interest at LIBOR (other than a Base
Rate Loan for which interest is determined by reference to LIBOR) is referred to
herein as a “LIBOR Rate Loan”.

 

1

--------------------------------------------------------------------------------


 

 

 

LIBOR Rate Loans will be made on three business days’ prior notice and, in each
case, will be in minimum amounts to be agreed upon.

 

Swingline loans will bear interest at the Base Rate plus the applicable Interest
Margin.

 

 

 

Default Interest:

 

(a) Automatically upon the occurrence and during the continuance of any payment
event of default or upon a bankruptcy event of default of the Borrower or any
other Credit Party or (b) at the election of the Required Lenders (or the
Administrative Agent at the direction of Required Lenders), upon the occurrence
and during the continuance of any other event of default, all outstanding
principal, fees and other obligations under the Senior Credit Facilities shall
bear interest at a rate per annum of 2% in excess of the rate then applicable to
such loan (including the applicable Interest Margin), fee or other obligation
and shall be payable on demand of the Administrative Agent.

 

 

 

Interest Margins:

 

The applicable interest margins (the “Interest Margins”) will be determined in
accordance with the applicable Pricing Grid set forth below.

 

 

 

Commitment Fee:

 

A commitment fee (the “Commitment Fee”) will accrue on the unused amounts of the
commitments under the Revolving Credit Facility, with exclusions for Defaulting
Lenders. Swingline loans will, for purposes of the Commitment Fee calculations
only, not be deemed to be a utilization of the Revolving Credit Facility. Such
Commitment Fee will be determined in accordance with the applicable Pricing Grid
set forth below. All accrued Commitment Fees will be fully earned and due and
payable quarterly in arrears (calculated on a 360-day basis) for the account of
the Lenders under the Revolving Credit Facility and will accrue from the Closing
Date.

 

 

 

Letter of Credit Fees:

 

The Borrower will pay to the Administrative Agent, for the account of the
Lenders under the Revolving Credit Facility, letter of credit participation fees
equal to the Interest Margin for LIBOR Rate Loans under the Revolving Credit
Facility, in each case, on the undrawn amount of all outstanding Letters of
Credit.

 

 

 

Other Fees:

 

The Lead Arranger and the Administrative Agent will receive such other fees as
will have been agreed in a fee letter among them and the Borrower.

 

 

 

Pricing Grid:

 

The applicable Interest Margins and the Commitment Fee with respect to the
Revolving Credit Facility and the Term Loan A Facility shall be based on the
Total Net Leverage Ratio (calculated net of unrestricted cash and cash
equivalents of the Credit Parties held in accounts subject to the control of the
Administrative Agent) pursuant to the following grid:

 

2

--------------------------------------------------------------------------------


 

Level

 

Total Net Leverage Ratio

 

Interest
Margin for
LIBOR Rate
Loans

 

Interest
Margin for
Base Rate
Loans

 

Commitment
Fee

 

I

 

Less than 2.00 to 1.00

 

1.50

%

0.50

%

0.20

%

II

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

1.75

%

0.75

%

0.25

%

III

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

2.00

%

1.00

%

0.30

%

IV

 

Greater than or equal to 3.00 to 1.00

 

2.25

%

1.25

%

0.35

%

 

 

 

The applicable Interest Margins and the Commitment Fee shall initially be based
on the greater of (a) Level II of the Pricing Grid and (b) the Level
corresponding to the Total Net Leverage Ratio calculated on a pro forma basis
giving effect to the Transactions as of the last day of the most recent quarter
of the Borrower ended at least 45 days prior to the Closing Date, until the
first calculation date following the receipt by the Administrative Agent and the
Lenders of the financial information and related compliance certificate for the
second full fiscal quarter ending after the Closing Date.

 

3

--------------------------------------------------------------------------------


 

ANNEX I to
EXHIBIT C

 

ANNEX B

 

$300,000,000

SENIOR SECURED CREDIT FACILITIES

 

CONDITIONS ANNEX

 

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached or in Annex A
to the Commitment Letter

 

Closing and the making of the initial extensions of credit under the Senior
Credit Facilities will be subject to the satisfaction of the following
conditions precedent (and only the conditions precedent set forth below):

 

1.                                      The Financing Documentation, which shall
be consistent, in each case, with the Commitment Documents and shall be
otherwise reasonably satisfactory to the Lead Arranger and the Borrower, will
have been executed and delivered to the Lead Arranger and the Administrative
Agent and the Lead Arranger shall have received customary and reasonably
satisfactory legal opinions (including, without limitation, opinions of local
counsel as may be reasonably requested by the Administrative Agent), which shall
expressly permit reliance by the successors and permitted assigns of each of the
Administrative Agent and the Lenders, customary evidence of authorization,
organizational documents, good standing certificates (with respect to the
applicable jurisdiction of incorporation or organization of each Credit Party)
and customary officer’s certificate.

 

2.                                      Subject to the Limited Conditionality
Provision and the limitations specified under “Security” in the Term Sheet, the
Lead Arranger shall have received satisfactory evidence that the Administrative
Agent (on behalf of the Lenders) will have a valid and perfected first priority
(subject to certain exceptions to be set forth in the Financing Documentation)
lien and security interest in the Collateral (including, without limitation, but
subject to the Limited Conditionality Provision, receipt of all certificates
evidencing pledged capital stock or membership or partnership interests, as
applicable, with accompanying executed stock powers), and all filings,
recordations and searches necessary in connection with the security interests in
and liens on the Collateral shall have been duly made or obtained and all filing
and recording fees and taxes in connection therewith shall have been duly paid.

 

3.                                      Since the date of the Acquisition
Agreement, there shall not have occurred a Material Adverse Effect (as defined
in the Acquisition Agreement).

 

4.                                      The Lead Arranger will have received, in
form and substance reasonably satisfactory to the Lead Arranger, true and
correct fully-executed copy of the Acquisition Agreement and all exhibits and
schedules thereto (it being understood and agreed that the copy of the
Acquisition Agreement delivered via email to counsel for the Commitment Parties
from Jason Savich of Cooley LLP at approximately 9:33 a.m. (Pacific) on
October 29, 2015 (including the exhibits and schedules thereto) is reasonably
satisfactory to the Lead Arranger).  The Acquisition shall be consummated
substantially concurrently with the initial funding of the Senior Credit
Facilities and in all material respects in accordance with the terms of the
Acquisition Agreement, without giving effect to any waiver, modifications or
consent thereunder that is materially adverse to the interests of the Lenders,
it being understood that, without limitation, (a) any change in the amount or
form of the purchase price in excess of 10% (provided that any decrease in
purchase price of less than 10% shall be applied to reduce the Term Loan A
Facility on a dollar for dollar basis, and any increase in the purchase price of
less than 10% shall

 

1

--------------------------------------------------------------------------------


 

be funded with the proceeds of the issuance of common equity securities of the
Borrower), the third party beneficiary rights applicable to the Lead Arranger
and the Lenders or the governing law, (b) any modification to the definition of
“Material Adverse Effect” in the Acquisition Agreement or (c) any agreement by
the Borrower, the Acquired Company or their respective subsidiaries to dispose
of, divest or transfer any assets or to hold separate any assets or operations
(either before or after the Closing Date) or commit to do any of the foregoing,
in each case under this clause (c) to comply with an Antitrust Restraint (as
defined in the Acquisition Agreement) imposed by the Federal Trade Commission or
the United States Department of Justice, shall be deemed to be a modification or
consent that is materially adverse to the interests of the Lenders) unless
approved by the Lead Arranger.

 

5.                                      The Refinancing shall have been
consummated prior to, or shall be consummated substantially simultaneously with
the initial borrowing under the Senior Credit Facilities, and the Lead Arranger
shall have received customary payoff letters in connection therewith confirming
that, upon receipt of a specified dollar amount on the Closing Date, all
indebtedness with respect thereto shall have been fully repaid (except to the
extent being so repaid with the proceeds of the initial borrowings under the
Senior Credit Facilities and to the extent outstanding letters of credit are
continued under the Revolving Credit Facility) and all commitments thereunder
shall have been terminated and cancelled and all liens in connection therewith
shall have been terminated and released, in each case prior to or concurrently
with the initial borrowing under the Senior Credit Facilities.  On the Closing
Date, after giving effect to the Transactions, neither the Borrower nor any of
its subsidiaries shall have any outstanding indebtedness (other than
(a) indebtedness under the Senior Credit Facilities, (b) intercompany
indebtedness among the Borrower and its subsidiaries, (c) indebtedness of a type
permitted by Sections 8.1(b), (d), (h), (j), (l) (to the extent incurred prior
to the date of the Commitment Letter), (m), (n), (o), and (p) of the Existing
Credit Agreement, (d) indebtedness of the Acquired Company and its subsidiaries
permitted under the Acquisition Agreement (other than indebtedness subject to
the Refinancing) and (e) indebtedness that the Lead Arranger and the Credit
Parties agree may remain outstanding under the Financing Documentation).

 

6.                                      The Lead Arranger shall have received:

 

(a)                                 with respect to the Borrower and its
subsidiaries (other than the Acquired Company and its subsidiaries), (i) audited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the three most recently completed fiscal
years ended at least 90 days prior to the Closing Date and (ii) unaudited
consolidated balance sheets and related consolidated statements of income and
cash flows for each interim fiscal quarter (other than the fourth fiscal
quarter) ended since the last audited financial statements and at least 45 days
prior to the Closing Date (it being acknowledged by the Lead Arranger that it
has received audited financial statements for the fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014 and unaudited
financial statements for the interim fiscal quarters ended March 31, 2015 and
June 30, 2015);

 

(b)                                 with respect to the Acquired Company and its
subsidiaries, (i) audited consolidated balance sheets and related consolidated
statements of income, member’s equity and cash flows for (A) the period from
September 24, 2013 to March 31, 2014 and the fiscal year ended March 31, 2015,
(B) after the fiscal year end change to September 30 by the Acquired Company in
accordance with the Acquisition Agreement, the fiscal year ended September 30,
2015 (if the Closing Date occurs at least 150 days after September 30, 2015) and
(C) each completed fiscal year ended after the date hereof (which shall include
the fiscal year ended March 31, 2016 if the fiscal year end change to
September 30 is not completed) and ended at least 90 days prior to the Closing
Date and (ii) unaudited consolidated balance sheets and related consolidated
statements of income and cash flows for the six months ended September 30,

 

2

--------------------------------------------------------------------------------


 

2015 and for each fiscal quarter ended thereafter after the date of the most
recent audited financial statements and at least 45 days prior to the Closing
Date (it being acknowledged by the Lead Arranger that it has received audited
financial statements for the period from September 24, 2013 to March 31, 2014
and the fiscal year ended March 31, 2015 and unaudited financial statements for
the six months ended September 30, 2015);

 

(c)                                  a pro forma consolidated balance sheet and
related pro forma consolidated statements of income of the Borrower as of, and
for the twelve month period ending on the last day of the most recently
completed fiscal quarter for which financial information pursuant to clauses
(a) and (b) above are provided, prepared after giving pro forma effect to the
Transactions (in accordance with Regulation S-X under the Securities Act of
1933, as amended, other than with respect to the valuation of the property of
the Acquired Company and its subsidiaries and purchase price allocations under
ASC 805, Business Combinations, and including other adjustments reasonably
acceptable to the Lead Arranger) as if the Transactions had occurred on the last
day of such four quarter period (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements);

 

(d)                                 projections prepared by management of
balance sheets, income statements and cash flow statements of the Borrower and
its subsidiaries on a consolidated basis, which will be quarterly for the first
year after the Closing Date and annually thereafter for the term of the Senior
Credit Facilities; and

 

(e)                                  a certificate from the chief financial
officer or other officer with equivalent duties of the Borrower (substantially
in the form attached as Annex C hereto) certifying that after giving pro forma
effect to the Transactions the Borrower and its subsidiaries (on a consolidated
basis) are solvent.

 

7.                                      The Lead Arranger shall have received,
at least 3 business days prior to the Closing Date, all documentation and other
information that has been reasonably requested in writing at least 7 business
days prior to the Closing Date by the Administrative Agent or the Lead Arranger
and that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act.

 

8.                                      The Lead Arranger shall have been
afforded a period of at least 15 consecutive business days after the receipt by
the Lead Arranger of written information customarily delivered by a borrower and
necessary for the preparation of a customary confidential information memoranda
for senior secured term loan financing of this type to be used in connection
with the syndication of the Senior Credit Facilities (the “Required Bank
Information”); provided that such period shall not include any date from
November 26, 2015 through and including November 29, 2015, if such period has
not ended on or before December 18, 2014, it shall not commence before
January 4, 2016 and if such period has not ended on or before August 19, 2016,
it shall not commence before September 5, 2016. If the Borrower shall in good
faith reasonably believes that it has delivered to the Lead Arranger the
Required Bank Information, it may deliver to the Lead Arranger written notice to
that effect (stating when it believes it completed such delivery), in which case
the Required Bank Information shall be deemed to have been delivered on the date
of the applicable notice unless the Lead Arranger in good faith reasonably
believes that the Borrower has not completed delivery of the Required Bank
Information and, within three (3) Business Days after its receipt of such
written notice from the Borrower, the Lead Arranger delivers a written notice to
the Borrower to that effect (stating with reasonable specificity the Required
Bank Information that has not been delivered).  The foregoing process may be
repeated from time to time by the Borrower at its discretion.

 

3

--------------------------------------------------------------------------------


 

9.                                      All fees and expenses due to the Lead
Arranger, the Administrative Agent and the Lenders required to be paid on the
Closing Date (including the reasonable fees and expenses of counsel for the Lead
Arranger and the Administrative Agent to the extent the Borrower has received an
invoice for such fees and expenses at least one business day prior to the
Closing Date) will have been paid.

 

10.                               The (a) Specified Representations will be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) and (b) Specified Acquisition Agreement
Representations will be true and correct in all respects, but only to the extent
that you or the Buyer have the right to terminate your or its obligations under
the Acquisition Agreement or otherwise decline to close the Acquisition as a
result of a breach of any such Specified Acquisition Agreement Representations
or any such Specified Acquisition Agreement Representations not being accurate
(in each case, determined without regard to any notice requirement).

 

11.                               On the Closing Date, after giving effect to
the Transactions, the sum of (a) unrestricted cash and cash equivalents of the
Credit Parties and (b) amounts available to be drawn under the Revolving Credit
Facility shall not be less than $50.0 million.

 

4

--------------------------------------------------------------------------------


 

ANNEX C

 

OMNICELL, INC.

SOLVENCY CERTIFICATE

 

[       ], 201   

 

Pursuant to Section [   ] of Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among [         ], the undersigned [chief
financial officer] [other officer with equivalent duties] of the Borrower hereby
certify as of the date hereof, solely on behalf of the Borrower and not in their
individual capacity and without assuming any personal liability whatsoever,
that:

 

1.                                      I am familiar with the finances,
properties, businesses and assets of the Borrower and its Subsidiaries.  I have
reviewed the [Loan Documents]1 and such other documentation and information and
have made such investigation and inquiries as I have deemed necessary and
prudent therefor.  I have also reviewed the consolidated financial statements of
the Borrower and its Subsidiaries, including projected financial statements and
forecasts relating to income statements and cash flow statements of the Borrower
and its Subsidiaries.

 

2.                                      On the Closing Date, after giving effect
to the Transactions, (a) the fair value of the property of the Borrower and its
Subsidiaries (on a consolidated basis) is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries (on a consolidated basis), (b) the present fair salable value of
the assets of the Borrower and its Subsidiaries (on a consolidated basis) is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries (on a consolidated basis) on their debts as they
become absolute and matured, (c) the Borrower and its subsidiaries do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature, (d) of the Borrower
and its Subsidiaries (on a consolidated basis) are not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such their property would constitute an unreasonably small capital, and (e) the
Borrower and its subsidiaries are able to pay their debts and liabilities,
contingent obligations and other commitments as they become absolute and matured
in the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.2

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------

1 Conform to appropriate term in the Credit Agreement.

2 NTD: Conformed to “Solvent” definition in Existing Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------